DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the first ring, the second ring, and the one or more rungs comprise hollow tubes for fluid cooling as recited in claim 17; the first ring and the second ring comprise a plurality of windings as recited in claim 18; capacitors on rings and on rungs or tuning devices as recited in claims 13, 14, 19, 28 and 29; and first ring is attached to a first portion of the rung and the second ring is attached to a second portion of the rung, the first and second portion of the rung form an overlapping contact area that is adjustable as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 11-15, 19-20, 23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petropoulos et al. (US 6,788,058 B1).
With respect to claim 1, Petropoulos discloses a magnetic imaging apparatus comprising: a power source for providing a current; and a coil electrically connected to the power source, the coil comprising (Column 2, lines 42-46 disclosing currents through the coil #10 in Figure 1 that implies a connection to a power source to provide said current): a first ring; and a second ring, wherein the first ring and the second ring have different diameters (Column 2, lines 20-30, see 
With respect to claims 3 and 25, Petropoulos discloses the electromagnetic field is pulsed at a radio frequency between about 1 kHz and about 2 GHz (Column 2, lines 40-41 disclosing 127.7 MHz considered to be between the .001MHz to 2000 MHz range as claimed and converted to MHz for simplicity by the examiner).  
With respect to claim 4, Petropoulos discloses the first ring, the second ring, and the one or more rungs are connected to form a single current loop (see Figure 2 showing multiple current loops between the rings and the rungs depicted with curving arrows).  
With respect to claim 5, Petropoulos discloses the coil is non-planar (see figure 1 showing a 3D coil geometry, hence non-planar) and oriented to partially surround the region of interest (Column 1, lines 37-43 disclosing the system is used for imaging the head of the patient).  
With respect to claim 6, Petropoulos discloses the coil comprises a plurality of rungs, and wherein the first ring, the second ring, and the rungs are non-planar to each other (see Figure 1). 
With respect to claim 8, Petropoulos discloses one of the first or second ring is closer to the region of interest than the other ring (see Figure 1 disclosing a head coil where it is 
With respect to claim 11, Petropoulos discloses the first ring has a larger diameter than the second ring (Column 2, lines 20-30, see Figure 1, rings #12 and #18 shown as conical structure hence different diameters are shown).  
With respect to claim 12, Petropoulos discloses a diameter of the second ring is between a size of the region of interest and a diameter of the first ring (see Figure 1 as discussed above). 
With respect to claims 13, 26 and 27, Petropoulos discloses the coil further comprises one or more electronic components for tuning the electromagnetic field (see Figure 1 disclosing capacitors C1-C4 for tuning).  
With respect to claims 14 and 28, Petropoulos discloses the one or more electronic components include at least one of a varactor, a PIN diode, a capacitor, an inductor, a MEMS switch, a solid state relay, or a mechanical relay (see Figure 1 disclosing capacitors C1-C4 for tuning).  
With respect to claim 15, Petropoulos discloses one or more electronic components used for tuning includes at least one of dielectrics, capacitors, inductors, conductive metals, metamaterials, or magnetic metals (see Figure 1 disclosing capacitors C1-C4 for tuning).   
With respect to claims 19 and 29, Petropoulos discloses at least one of the first ring, the second ring, and the one or more rungs are connected to a capacitor (see Figure 8).  
With respect to claim 20, Petropoulos discloses the one or more rungs comprise a rung, wherein the first ring is attached to a first portion of the rung and the second ring is attached to a second portion of the rung, and wherein the first and second portion of the rung form an overlapping contact area (see Figure 1).  
With respect to claim 23, Petropoulos discloses a method of operating a magnetic imaging apparatus comprising: providing a power source; providing a coil electrically connected to the power source (Column 2, lines 42-46 disclosing currents through the coil #10 in Figure 1 that implies a connection to a power source to provide said current), the coil comprising a first ring and a second ring, wherein the first ring and the second ring have different diameters (Column 2, lines 20-30, see Figure 1, rings #12 and #18), and wherein the first ring and the second ring are connected via one or more rungs (see axial elements #20 in Figure 1 considered as rungs); and turning on the power source so as to flow a current (Column 2, lines 42-46) through the coil thereby projecting a magnetic field outwards and away from the coil to a region of interest (Column 2, lines 31-60).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1) in view of  Havens (US 2004/0178791 A1).
With respect to claim 2 and 24, Petropoulos discloses the claimed invention as stated above except for specifying that the electromagnetic field is between about 1 µT and about 10 mT. However, Havens discloses the electromagnetic field is between about 1 µT and about 10 mT (see paragraph 0043 disclosing a field of about .02 T which is between about 1x10-12 to .01 T as converted by the examiner). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the electromagnetic field is between about 1 µT and about 10 mT as taught by Havens with Petropoulos’ field for the purpose of specifying the selected filed measurement used between all the filed measurements known in the art that can be selected for the purpose of producing resonance effect for imaging a subject under study. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1).
With respect to claim 7, Petropoulos discloses the claimed invention as stated above except for one of the first and second ring is tilted with respect to the other ring.  However, under applicant’s own admission that the rings can be co-axial or (same axis or plane) or non-coaxial with rings tilted with respect to each other without showing criticality for the alternative embodiment where the rings are tilted (see paragraphs 0049 and 0088 of the current . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1) in view of Peralta et al, (US 2017/0040107 A1).
With respect to claim 9, Petropoulos discloses the claimed invention as stated above except for the first ring and the second ring comprise different materials.  However, Peralta discloses an antenna structure composed of different materials (see paragraph 0058, 0061 and 0117). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have an antenna structure composed of different materials as taught by Peralta with Petropoulos’s materials for the purpose of further disclosing a preferred material according to its suitability between all the known materials to form an antenna or coil that performs the function of transmitting or receiving as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & 
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1) in view of Reisker et al. (US 2003/0071622 A1).

With respect to claim 10, Petropoulos discloses the claimed invention as stated above except for the first ring and the second ring have diameters between about 10 pm to about 10 m.  However Reisker discloses first ring and the second ring have diameters between about 10 pm to about 10 m (see paragraph 0068, disclosing a diameters between 5.086 to 10.07 ranges which is between 1 x10-11m to 10 m or between 3.93 in to 393 in as converted by examiner). Therefore, one of ordinary skill in art at the time the invention was filed to have a first ring and the second ring have diameters between about 10 pm to about 10 m  as taught by Reisker  with Petropoulos’ different rings dimensions for the purpose of disclosing a selected size/dimension option between all the sizes or dimensions known in the art since any size or dimensionality will perform equally well or perform the same function of  providing a coil or antenna with the selected dimensions according to the region under study wherein the size is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1) in view of Sellers (US 6,812,705 B1).
With respect to claims 16 and 17, Petropoulos discloses the claimed invention as stated above except for the coil is cryogenically cooled, wherein at least one of the first ring, the second ring, and the one or more rungs comprise hollow tubes for fluid cooling. However, Sellers discloses the coil is cryogenically cooled, wherein at least one of the first ring, the second ring, and the one or more rungs comprise hollow tubes for fluid cooling (Abstract; Column 4, lines 42-67). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a coil is cryogenically cooled, wherein at least one of the first ring, the second ring, and the one or more rungs comprise hollow tubes for fluid cooling as taught by Sellers with Petropoulos antenna elements for the purpose of avoiding the RF coil antenna from overheating and affecting the patient in the bore or the function of other electrical elements as taught by Sellers (Abstract; Column 4, lines 42-67).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1) in view of Doty (US 6,060,882 A).
With respect to claim 18, Petropoulos discloses the claimed invention as stated above except for at least one of the first ring and the second ring comprise a plurality of windings or litz wires.  However, Doty discloses the use of litz wires for RF antenna construction (Column 5-6, lines 66-67 and 1-17). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have litz wires as taught by Doty with Petropoulos’s rings material for the purpose of improving the quality value by providing more uniform current distribution through the conductors as taught by Doty (Column 5-6, lines 66-67 and 1-17). Furthermore, it would have been obvious to one of ordinary skill in art at the time the invention 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (US 6,788,058 B1) in view of Alsop (US 6,252,403 B1).
With respect to claim 21, Petropoulos discloses the claimed invention as stated above except for the overlapping contact area is adjustable. However, Alsop discloses the overlapping contact area is adjustable (see Column 4, lines 48-62 disclosing how the legs can curved and the angle and distance can vary on said curvature, considered as spacing can vary with the ring’s connection due to the curvature changes of the leg or rung). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the overlapping contact area being adjustable as taught by Alsop with Petropoulos’ rungs for the purpose of producing an optimization process that causes phase variations in the field inside the sample, reducing the spatial non-uniformity of the RF magnitude as taught by Alsop (Column 4, lines 48-62).     


Allowable Subject Matter
Claims 22 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with different RF birdcage coil structures having different known conical or straight configurations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866